DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 12 April 2022. As directed by the amendment claims 1 and 6-8 have been amended, and claims 19 and 20 have been added. Thus, claims 1-20 are presently pending in this application.

Information Disclosure Statement
The information disclosure statement filed 07/12/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date is not legible in the NPL document “MuseTM 2, Mediation made Easy, product description, https://choosemuse.com/muse2/, 7 pages”.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Bryan on 12 May 2022.
The application has been amended as follows: 
1. (Currently Amended) A relaxation mask comprising: 
a main body defining a pair of eye cavities; a strap configured to extend around a subject's head; and a light diffuser comprising: 
a first lens disposed within a first one of the eye cavities; 
a first ledge disposed along a top edge of the first lens and extending substantially perpendicular thereto; and 
a first light emitting component supported on the first ledge and configured to fire downward into the first lens, 
wherein a recess is provided in the first ledge, and 
wherein a printed circuit board carrying the first light emitting component 

10. (Currently Amended) The relaxation mask of claim 1, wherein the light diffuser further comprises: a second lens formed integrally with the first lens and disposed within a second one of the eye cavities; 
a second ledge disposed along a top edge of the second lens and extending substantially perpendicular thereto
a second light emitting component supported on the second ledge and configured to fire downward into the second lens.

16. (Currently Amended) The relaxation mask of claim 15, wherein the first surface of the first lens is secured to the first one of the eye cavities with a hook and loop type fastener.

17. (Currently Amended) The relaxation mask of claim 1, wherein the light diffuser creates a light-based, wake-up experience.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a relaxation mask comprising a main body defining a pair of eye cavities and a light diffuser, the light diffuser comprising a first lens disposed within a first one of the eye cavities, a first ledge disposed along a top edge of the first lens and extending substantially perpendicular thereto, a recess provided in the first ledge, and a printed circuit board carrying a first light emitting component disposed within the recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791